UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0 00 - JAGGED PEAK , INC. (Exact name of registrant as specified in its charter) 7650 Courtney Campbell Causeway, Suite 1200 Tampa FL 33607 813-637-6900 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock ($0.0 0 1 par value) (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ☒ Rule12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Rule 15d-22(b) ☐ Approximate number of holders of record as of the certification or notice date: Common Stock: 3 Pursuant to the requirements of the Securities Exchange Act of 1934, Jagged Peak, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 7, 2016 JAGGED PEAK, INC. By: /s/ Paul Demirdjian Name: Paul Demirdjian Title: Chief Executive Officer
